Little, J.
The liability of the defendant in the suit was dependent upon proof of the alleged fact that the person who purchased the goods was her agent in the purchase. The evidence being insufficient to establish agency of any character, the court erred in overruling the motion for a new trial on the ground that the verdict was contrary to the evidence; and this is none the less true because it was the second verdict in the plaintiff’s favor.

Judgment reversed.


All the Justices concurring, except Simmons, C. J., and Cobb, J., absent.